DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 16-36) in the reply filed on 10/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 01/29/2016. It is noted, however, that applicant has not filed a certified copy of the EP16153312.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2018, 12/12/2019 and 07/01/2020 were being considered by the examiner.

Claim Objections
Claim 33 is objected to because of the following informalities:  The claim ends with a semicolon instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (WO 2014/154490) herein Holm; in view of Pedersen (US 2014/0074041).
Regarding Claim 16, Holm discloses an electrical information device configured to communicate information related to a medicament delivery performed by a medicament delivery device; comprising a release member (release ring (54); Fig.1) of said medicament delivery device (Fig.1), said release member (54) being configured to be distally moved when an activator member (needle guard (10)) of said medicament delivery device is forced distally by said medicament delivery device being pressed against a dose delivery site (The needle guard may be configured, when the device is applied and pressed on an injection site, to move distally exposing the needle and forcing the release ring in a distal direction; page 4, lines 4-6).
Holm does not appear to disclose at least one start of delivery sensor configured to detect a distal axial movement of a release member of said medicament delivery device, at least one information communication unit configured to communicate said information, and at least one activation unit configured to activate said at least one information communication unit based on said detected distal axial movement of said release member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Pedersen to have a start of delivery sensor, an information communication unit, and an activation unit in order to detect when the delivery has started and to save and monitor the collected data during injection.
Regarding Claim 24, Holm as modified discloses the electrical information device as claimed in claim 16, and Pedersen further discloses wherein said at least one start of delivery sensor (60) includes one or more in the group of: at least one mechanical switch configured to be compressed by said distal movement of said release member; and at least one electrical contact configured to be short-circuited by said distal movement of said release member (the third sensor arrangement (60) is fully capable of being compressed by the distal movement of the release member, since the third sensor arrangement is a conductive switch sensor) (parag. [0115], first sentence).
Regarding Claim 25, Holm as modified discloses the electrical information device as claimed in claim 16, and further discloses said proximal movement of said release member (54) being initiated by a proximal movement of said activator member (10) (the release ring (54) is released to me proximally when the proximal end of needle guard (10) is pressed against the delivery site) (page 13, lines 15-23).

Pedersen teaches it was known in the art to have a third sensor arrangement (60) is in open state (deactivated) when the dosage tube (6)  moves proximally away from contacting the third sensor arrangement (60) (When the conductive cylinder 61 is not in the proximity of its end of dose position, e.g. further away than p index positions, such as 6 index positions, from the end of dose position, the conductive cylinder 61 will not provide a galvanically connection between the two contact arms 62 a and 62 b and consequently the switch referenced DTS1 which associates with contact arm 62 b will be in an open state; parag. [0134], lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Pedersen to have a start delivery sensor that is deactivated when the release member moves proximally in order to signal that the delivery is initiated.
Regarding Claim 26, Holm as modified discloses the electrical information device as claimed in claim 16,  and Pedersen further discloses wherein said at least one information communication unit includes at least one information indication arrangement (the electronic control circuit indicate on a display the dose set and expelled via the sensors) (parag. [0146]) (a control circuit is coupled to the sensor arrangement, the control circuit being configured to determine an amount of a set dose and/or an amount of an expelled dose; parag. [0047], lines 5-6).
Regarding Claim 27, Holm as modified discloses the electrical information device as claimed in claim 26, and Pedersen further discloses wherein said information includes one or more in the group of: at least one visual indication which indicates that said medicament delivery is in progress (the delivery is in progress after the dose is set) (the electronic control circuit indicate on a display the dose set and expelled via the sensors) (parag. [0146]) (a control circuit is coupled to the sensor arrangement, the control circuit being configured to determine an amount of a set dose and/or an amount of an expelled dose; parag. [0047], lines 5-6); at least one audible indication which indicates that said medicament delivery is in progress;- at least one tactile indication which indicates that said medicament delivery is in progress; at least one visual indication which indicates that said medicament delivery has ended; at least one audible indication which indicates that said medicament delivery has ended; at least one tactile indication which indicates that said medicament delivery has ended; at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; at least one tactile indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; and an audible instruction which explains how said medicament delivery device should be handled.

Claims 17-23, 29-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (WO 2014/154490) herein Holm; in view of Pedersen (US 2014/0074041) and Itoh (US 2002/0133114).
Regarding Claim 17, Holm discloses the electrical information device as claimed in claim 16, and further discloses said predetermined proximal axial movement having a length Lpre corresponding to a completed delivery of said medicament (The plunger rod 62 may then be forced in the proximal direction by the drive spring 64 and may act on the stopper inside .
Holm does not appear to disclose at least one end of delivery sensor configured to detect a predetermined proximal axial movement of a plunger rod of said medicament delivery device.
Itoh teaches it was known in the art to have starting point sensor (5; Fig.3) that detects when the the plunger (2) is returned back to its starting point (after delivery) (parags. [0027] and [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Itoh to have an end of delivery sensor that detect the proximal movement of the plunger after the delivery is completed in order to prevent backward movement of the plunger (parag. [0035]).
Regarding Claim 18, Holm as modified discloses the electrical information device as claimed in claim 17, wherein an end of dose signaling member (drive spring member (66)) is configured to lose its support from said plunger rod when said plunger rod of said medicament delivery device has moved said length Lpre proximally, whereby said end of dose signaling member is configured to be released from an initial fixed position and to perform an axial distal movement (during the delivery procedure, when the distal end of the plunger rod 62 passes by the U-shaped bracket 66 - the radial outwardly extending ledges of the U- shaped bracket 66, to be exact -, the drive spring holder 66 is released and allowed to move in the distal direction by a remaining force exerted by said drive spring 64; page 14, lines 4-7).
Holm does not appear to disclose that the distal movement of the dose signaling member is detectable by said end of delivery sensor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Itoh to have an end of delivery sensor that detect the distal movement of the dose signaling member in order to prevent detect the end of delivery.
Regarding Claim 19, Holm as modified discloses the electrical information device as claimed in claim 17, and Itoh further discloses wherein said end of delivery sensor comprises: McDONNELL BOEHNEN2 (312)913-0001at least one mechanical switch configured to be compressed by a distal movement of said end of dose signaling member (the starting point sensor is a micro switch that is fully capable of pressed/compressed by the distal movement of the dose signaling member (spring)) (A micro switch generally constitutes the starting point sensor 5; parag. [0035], last sentence).
Regarding Claim 20, Holm as modified discloses the electrical information device as claimed in claim 17, and further discloses at least one guide rod member (Detail A; see below) being arranged within said end of dose signaling member (the guide rod (Detail A) is inserted inside the drive spring (64)).
Itoh teaches it was known in the art to have at least one mechanical switch configured to be compressed by a distal movement of the guide member (the starting point sensor (5) is a micro switch sensor that is fully capable of being compressed/pressed by the distal movement of the guide rod, since the guide rod moves with the plunger (the guide rod is located inside the plunger)).

Regarding Claim 21, Holm as modified discloses the electrical information device as claimed in claim 17, and Itoh further discloses wherein said end of delivery sensor comprises: at least one electrical contact configured to be short-circuited by a distal movement of said end of dose signaling member (the starting point sensor (5) is a micro switch sensor that needs to be compressed/pressed to close the circuit in order to detect the distal movement of the plunger with the drive spring (the drive spring drives the plunger and is located inside the plunger).
Regarding Claim 22, Holm as modified discloses the electrical information device as claimed in claim 17, and Itoh further discloses wherein said end of delivery sensor comprises: at least one electrical contact configured to be short-circuited by a distal movement of at least one guide rod member being arranged within said end of dose signaling member (the starting point sensor (5) is a micro switch sensor that needs to be compressed/pressed to close the circuit in order to detect the distal movement of the plunger with the drive spring and the guide rod member (the drive spring drives the plunger, and both the drive spring and the guide rod member are located inside the plunger).
Regarding Claim 23, Holm as modified discloses the electrical information device as claimed in claim 16, and Pedersen further discloses wherein said at least one start of delivery sensor (60) is configured to be activated by at least one protrusion (base/rear end of the release ring (54)) on a distal end of said release member when said release member performs said distal movement (the third sensor arrangement (60) is a switch sensor that is fully capable of detecting the axial movement of the dosage tube (6)).
Regarding Claim 29, Holm as modified discloses the electrical information device as claimed in claim 19, and Pedersen further discloses wherein said at least one information communication unit includes at least one transmission unit configured to provide a wireless transmission of said information to at least one external receiving device (parag. [0148]).
Regarding Claim 30, Holm as modified discloses the electrical information device as claimed in claim 29, and Pedersen further discloses wherein said information is based on preconfigured data and/or measured data related to said medicament delivery, said data comprising an identification number for said medicament delivery device (the electronic control circuit indicate on a display the dose set and expelled via the sensors) (parag. [0146]) (a control circuit is coupled to the sensor arrangement, the control circuit being configured to determine an amount of a set dose and/or an amount of an expelled dose; parag. [0047], lines 5-6).
Regarding Claim 31, Holm as modified discloses the electrical information device as claimed in claim 29, wherein said information is based on preconfigured data and/or measured data related to said medicament delivery, said data comprising an identification number for a medicament being delivered by said medicament delivery device (the electronic control circuit indicate on a display the dose set and expelled via the sensors) (parag. [0146]) (a control circuit is coupled to the sensor arrangement, the control circuit being configured to determine an amount of a set dose and/or an amount of an expelled dose; parag. [0047], lines 5-6).
the electrical information device as claimed in claim 19, and Pedersen further discloses wherein said electrical information device is included within a housing of said medicament delivery device (the control circuit is fully capable of being located inside housing component (2), since the control circuit is connected to the sensors).

Claims 28, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (WO 2014/154490) herein Holm; in view of Pedersen (US 2014/0074041) and Zhao (EP 292684).
Regarding Claim 28, Holm as modified discloses all of the limitations claim 26 above.
Holm does not appear to disclose one loudspeaker configured to emit an audible indication.
Zhoa teaches it was known in the art to have a speaker capable of emitting an audible indication (Other electrical circuit components (not shown due to placement of components in the drawings) that may be disposed on board 178 can include, an analog-to-digital converter, a speaker, a display, a display driver; parag. [0023], parag. [0023], lines 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Zhao to have a loudspeaker in order to monitor the state of delivery.
Regarding Claim 33, Holm as modified discloses the electrical information device as claimed in claim 29, and Pedersen further discloses wherein said information is based on preconfigured data and/or measured data related to said medicament delivery (a control circuit is coupled to the sensor arrangement, the control circuit being configured to determine an ; - at least one indication of that said medicament delivery is in progress (the delivery is in progress after the dose is set) (the electronic control circuit indicate on a display the dose set and expelled via the sensors) (parag. [0146]).
Holm does not appear to disclose the measured data comprising an elapsed time since a delivery of a medicament occurred.
Zhoa teaches it was known in the art to have a data management unit that measures the amount of delivery time (the present invention help the patient and care provider stay on top of insulin therapy by automatically communicating delivered doses to a data management unit, by recording the amount and time of insulin delivery, and by displaying a summary of a patient's blood glucose and insulin administration history; parag. [0003], lines 30-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Zhao to measure information of the elapsed delivery time in order to continuously monitor drug delivery time.
Regarding Claim 34, Holm as modified discloses the electrical information device as claimed in claim 29, and Zhao further discloses wherein said information is based on preconfigured data and/or measured data related to said medicament delivery, said data comprising at least one indication of that said medicament delivery has ended (the amount of delivery time is the amount of time from the beginning of delivery till the end of delivery, the data management unit measures delivery time) (the present invention help the patient and care provider stay on top of insulin therapy by automatically communicating delivered doses to a data management unit, by recording the amount and time of insulin delivery, and by displaying a ; and at least one indication of that a predetermined time period has lapsed after said medicament delivery ended (in order for the dosage to be fully injected, the knob should be fully depressed for a period of time that is recorded; parag. [0049]).
Regarding Claim 36, Holm as modified discloses all of the limitations claim 19.
Holm does not appear to disclose electrical information device is included in an external unit, said external unit being releasably attachable to said medicament delivery device.
Zhao teaches it was known in the art to have DMU that is located externally releasable to the delivery device (the DMU is located externally to the delivery device as seen in Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holm to incorporate the teachings of Zhao to have an external electrical information device in order to continuously monitor and control delivery externally without interrupting delivery. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (WO 2014/154490) herein Holm; in view of Pedersen (US 2014/0074041) and Goodman (US 2014/0041658).
Regarding Claim 32, Holm as modified discloses all of the limitations claim 29 above.
Holm does not appear to disclose a measured data comprising an identification number for a patient using the medicament delivery device.
Goodman teaches it was known in the art to have a display that shows the user ID (parag. [0063]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/T.I./Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783